NO. 12-10-00234-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS
                                               '
IN RE: JAMIE LEE BLEDSOE,
                                               '           ORIGINAL PROCEEDING
RELATOR
                                               '
                                 MEMORANDUM OPINION
                                     PER CURIAM
       In this original mandamus proceeding, Relator Jamie Lee Bledsoe asserts that he was
awarded a presentence jail time credit when he entered prison, but that the credit was deleted
when he “went out on Bench warrant” on November 28, 2000. He alleges that he filed a
judgment nunc pro tunc motion in the trial court “sometime in 2001 or 2002,” but the trial court
only awarded him 23 days of the requested 232 days credit. He alleges further that he later filed
an application for writ of habeas corpus, which was dismissed by the court of criminal appeals.
In this proceeding, Relator seeks a writ of mandamus directing the trial court to “reevaluate the
length of time afforded.”
       Presentence time credit claims typically must be raised by a motion for judgment nunc
pro tunc filed with the clerk of the convicting trial court. Ex parte Florence, No. AP-76,228,
2010 WL 1979432, at *1 (Tex. Crim. App. May 19, 2010) (not yet released for publication). If
the trial court denies the motion for judgment nunc pro tunc or fails to respond, relief may be
sought by filing a petition for writ of mandamus in the court of appeals. Id. Although Relator
alleges here that he filed a judgment nunc pro tunc motion “sometime in 2001 or 2002,” the
record he has provided does not include that motion or an order memorializing the trial court’s
ruling. See TEX. R. APP. P. 52.7(a)(1) (requiring certified or sworn copy of every document
material to relator’s claim for relief and filed in any underlying proceeding). Furthermore, the
record does not include any documentation verifying the dates and events alleged to be the basis
of Relator’s time credit claim. See id.
         A relator must furnish a record sufficient to support his claim for mandamus relief. See
TEX. R. APP. P. 5.7(a). Since Relator has not furnished such a record, we cannot conclude that he
is entitled to mandamus relief. Accordingly, Relator’s petition for writ of mandamus is denied.
Opinion delivered July 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)